                                     IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                               SOUTHERN DIVISION
                                          CASE No. 7:14-cv-000185-BR

ANNJEANETTE GILLIS, et al.,

              Plaintiffs,

v.                                                                        MEMORANDUM OPINION AND ORDER

MURPHY-BROWN, LLC, d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

              Defendant.


              Pending before the court is defendant’s motion in Limine

for a Jury View.                                     (ECF No. 112).    The defendant raised the same

motion in the cases of McKiver v. Murphy-Brown, LLC, Civil

Matter No. 7:14-180-BR; McGowan v. Murphy-Brown, LLC, Civil

Matter No. 7:14-182-BR; and Artis v. Murphy Brown, LLC, Civil

Matter No. 7:14-237-BR.                                        In all of these cases, the court denied

the defendant’s motion.1                                       For the reasons set forth in the

                                                            
1 A district court may deny a party's request for a jury view if
the court believes it would be “time consuming, difficult to
control, and ... [un]necessary in order for the jury to fully
appreciate the case.” Kelley v. Wegman's Food Markets, Inc., 98
F. App'x 102, 105 (3d Cir.2004). Furthermore, a court may deny
a party's request for a jury view where the other evidence
admitted is sufficient otherwise without the jury view. Id.
(upholding denial of a jury view where numerous photographs and
reports and relevant testimony were allowed into evidence);
United States v. Passos–Paternina, 918 F.2d 979, 986 (1st
Cir.1990)(upholding the denial of a request for a jury view of a
ship where there was sufficient testimonial evidence about the
vessel); United States v. Triplett, 195 F.3d 990, 999 (8th Cir
.1999)(upholding the denial of a jury view where the trial
court’s prior orders on this motion, the defendant’s motion for

a Jury View is DENIED.

              The Clerk is directed to send copies of this Order to all

counsel of record.

              IT IS SO ORDERED this 5th of November, 2018.

                                                               ENTER:

 
                                                               David A. Faber
                                                               Senior United States District Judge




                                                            
evidence included photographs and diagrams of the sites of the
defendant's arrests in addition to testimony concerning the
circumstances and conditions at those locations at the relevant
times); Hametner v. Villena, 361 F.2d 445, 446 (9th Cir.1966)
(upholding denial where the evidence included photographs and a
surveyor's diagram of the scene, and the requested jury view,
“with its attendant delay and inconvenience, was unnecessary and
unwarranted”).
 
